[Cite as State v. Jones, 2016-Ohio-669.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

State of Ohio,                                   :

                 Plaintiff-Appellee,             :
                                                                    No. 15AP-1041
v.                                               :              (C.P.C. No. 05CR-2681)

Keith L. Jones,                                  :        (ACCELERATED CALENDAR)

                 Defendant-Appellant.            :


                                           D E C I S I O N

                                    Rendered on February 23, 2016


                 On brief: Ron O'Brien, Prosecuting             Attorney,    and
                 Barbara A. Farnbacher, for appellee.

                 On brief: Keith L. Jones, pro se.

                   APPEAL from the Franklin County Court of Common Pleas
TYACK, J.
        {¶ 1} Keith L. Jones is appealing from various rulings in the Franklin County
Court of Common Pleas. He assigns six errors for our consideration:
                 [I.] THE TRIAL COURT ERRED WHEN IT FOUND THE
                 MOTION FILED SEPTEMBER 29, 2015 TO CORRECT THE
                 VOID JUDGMENT PURSUANT TO CRIMINAL RULE 32 TO
                 BE A MOTION FOR POST CONVIXCTION [SIC] RELIEF
                 PURSUANT TO R.C. 2953.21.

                 [II.] THE TRIAL COURT ERRED WHEN IT FAILED TOP
                 [SIC] SENTENCE APPELLANT TO COMMUNITY CONTROL
                 ON EACH COUNT OF CONVICTION.

                 [III.] THE TRIAL COURT ERRED AND ABUSED ITS
                 DISCRETION WHEN IT FAILED TO SENTENCE
                 APPELLANT TO A [SIC] COMMUNITY CONTROL ON
                 COUNTS 1 & COUNT 4.
No. 15AP-1041                                                                           2

               [IV.] THE TRIAL COURT ERRED WHEN IT TREATED
               APPELLANT'S COMMUNITY CONTROL VIOLATION AS A
               PROBATION VIOLATION HEARING PRIOR TO THE
               ENACTMENT OF SENATE BILL 2.

               [V.] THE TRIAL COURT ERRED WHEN IT VIOLATED
               APPELLANT'S COMMUNITY CONTROL FOR NON
               PAYMENT OF COURT COST WHEN APPELLANT WAS NOT
               MADE AWARE OF THE FACT THAT COMMUNITY
               SERVICE COULD BE PERFORMED IN LIEU OF COST.

               [VI.] THE TRIAL COURT ERRED WHEN IT FAILED TO
               GIVE NOTIFICATION TO THE APPELLANT OF THE
               CONSEQUENCES      OF   VIOLATING  COMMUNITY
               CONTROL.

       {¶ 2} Years after he was sentenced to prison for a number of felony convictions,
Jones filed a document entitled "Motion to Correct Void Judgment." A seventeen count
indictment had charged Jones in Spring 2005. With the help of his counsel, Jones had
entered into a plea bargain under the terms of which Jones had pled guilty to two felonies
and the remaining charges were dismissed.
       {¶ 3} Jones failed to show up for court on the day he was scheduled for
sentencing. As a result, he was finally sentenced over two and one half years later. The
trial court judge assigned to his case sentenced Jones to ten years of incarceration but
stayed the sentences for a period of five years of community control.
       {¶ 4} Jones did not comply with the conditions of his community control and, in
March 2010, a warrant for his arrest was issued. In May 2011, he appeared in court and
admitted that he had not complied with the conditions of his community control. The
trial court judge ordered that the ten year sentence be enforced.
       {¶ 5} Jones pursued a direct appeal of his ten year sentence. A panel of this court
upheld the revocation and sentence.
       {¶ 6} Jones followed with a motion in the trial court. The judge overruled the
motion.
       {¶ 7} Jones again appealed and a panel of this court again affirmed the action of
the trial court.
       {¶ 8} Jones filed more motions and lost on each one. A panel of this court again
affirmed as to each motion.
No. 15AP-1041                                                                                   3

       {¶ 9} More recently, Jones filed the motion currently on appeal. The trial court
considered it to be a petition for post-conviction relief. As such a petition, the filing was
untimely.
       {¶ 10} We agree with the trial court that the most recent motion is in fact an
untimely petition for post-conviction relief.
       {¶ 11} We also note the issues Jones now wishes to pursue were presented or could
have been presented in one of his prior appeals. As a result, the issues are subject to the
doctrine of res judicata. In short, for a number of reasons, Jones is not entitled to relief.
       {¶ 12} We note in addition that Jones did receive community control, but simply
could not honor or appreciate the kindness of his sentencing judge in allowing him still
the opportunity to live a law abiding life.
       {¶ 13} None of the assignments of error presented by Jones have merit. They are
all overruled. The judgment of the Franklin County Court of Common Pleas is affirmed.
                                                                         Judgment affirmed.
                         DORRIAN, P.J., and HORTON, J., concur.
                                  _________________